 In the Matter of PUBLIC SERVICE EIiitcrRic & GAS Co.andTimFEDERATION OF PATERSON GAS WORKERSCase No. R-5586.Decided July10,1943Mr. Joseph V. Suter,of Newark, N. J., for the Company.Mr. Edward 0. Bauer,of Elizabeth, N. J., for the Union.Mr. Joseph E. Gubbins,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by The Federation of Paterson Gas Work-ers, unaffiliated, herein called the Union, alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Public Service Electric & Gas Co., Newark, New Jersey, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due notice before Sidney Reitman, TrialExaminer.Said hearing was held at New York City on June 25,1943.The Company and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues.'The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedopportunity to file briefs with the Board.Upon the entire record in the case the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THECOMPANYPublic Service Electric & Gas Co., a New Jersey corporation, withits principal office and place of business in Newark, New Jersey, isengaged in the production, purchase, distribution,and sale of gasand electric power in the State of New Jersey.During the period3The Utility Workers Organizing Committee,affiliated with the C. I 0, herein calledthe Committee,although served with notice, did not appear.51 N. L. R. B., No. 50.2210 222DECISIONSOF NATIONALLABOR RELATIONS BOARDfrom May 31, 1942, to June 1, 1943, the Company purchased rawmaterials valued in excess of $5,000,000, approximately 90 percent ofwhich was shipped from outside the State of New Jersey.During thesame period the Company operated a transmission line which con-nected with lines of other companies in adjoining States.Also duringthe same period the Company furnished gas and electricity to approxi-mately 3,000,000 people, as well as to several railroads, which are com-mon carriers engaged in interstate commerce.The Company's totaloperating revenues during this period amounted to approximately$100,000,000.II.THE ORGANIZATION INVOLVEDThe Federation of Paterson Gas Workers, unaffiliated, is a labororganization admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe parties stipulated that the Union requested recognition as ex-clusive bargaining agent of the employees in the unit hereinafter foundappropriate, but the Company refused such request, stating that itwould not recognize the Union unless and until it was certified bythe Board.The record reveals that there is at present an existingcontract between the Company and the Committee which will expireby its own terms on August 3, 1943.We are of the opinion and findthat inasmuch as the contract in question is about to expire, it is nota bar to a present determination of representatives.A statement prepared by the Regional Director, introduced in evi-dence, indicates that the Union represents` a substantial number ofemployees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV.THE APPROPRIATE UNITWe find, substantially in, accordance with a stipulation of theparties, that all hourly paid employees at the Company's Paterson GasWorks, which includes the pumping station at Passaic, New Jersey,excluding confidential employees, guards, foremen, and supervisoryemployees with authority to hire, promote, discharge, discipline, orotherwise effect changes in the status of employees, or effectively2The Regional Director's statement shows that the Union submitted a petition containing67 signaturesAll of the signatures appeared to be genuine, 64 of which are the names ofpersons whose names are listed on the Company's pay roll of May 19, 1943 ; the signatureswere obtained between May 5 and May 10, 1943. There are 77 employees in the appropriateunit.0 PUBLIC SERVICE' ELECTRIC & GAS CO.223recommend such action,3 constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the payroll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in saidDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes -of collective bargaining with Public ServiceElectric & Gas Co., Newark, New Jersey, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Second Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceeding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by The Federation ofPaterson Gas Workers, unaffiliated, for the purposes of collectivebargaining.aThis is substantially the same unit covered by the contract between the Company and theCommittee.